Citation Nr: 1743723	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1969.  The Veteran died in February 2007; the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Board denied the appellant's appeal, characterized as separate issues of service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC).  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the June 2010 Board decision denying service connection for the cause of the Veteran's death, and indicated that she did not wish to appeal the issue of entitlement to DIC. In October 2012, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, remanded the claim of service connection for the cause of the Veteran's death, and dismissed the issue of entitlement to DIC; thus, the issue of entitlement to DIC is no longer before Board.  In July 2013 and November 2015, the Board remanded the matter for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to give the appellant the opportunity to submit additional records and to obtain an addendum to the June 2016 VA opinion.  In April 2007, the appellant reported that the Veteran received hospice care at Mercy Medical Center contracted through the Roseburg VAMC.  Records from Mercy Medical Center were not associated with the claims file.  Thus, these records should be associated with the record either through the Roseburg VAMC or from the appellant.

An addendum providing clarification of the June 2016 VA opinion is also necessary.  In the sections addressing exposure to herbicide agents and liver fluke, the clinician utilized the wrong standard, finding that exposure to herbicide agents "is not causative with 51% or more certainty" and that "there is no grounds to make a 51% ascertainment of risk associated with [liver fluke infestation]."  With regard to liver fluke infestation, the clinician also provided conflicting findings, stating "I am unable to attribute more than 50% risk to this condition" while also stating "my opinion is that there is less than a 50% chance that fluke infection is relevant in this case."  Because the standard is "at least as likely as not" (i.e. 50 percent or greater), this distinction between 50 percent and 51 percent must be addressed, as must the conflicting findings of "more than 50%" and "less than 50%" related to liver fluke.

Finally, an addendum to the June 2016 VA opinion is necessary to address whether the Veteran's cancer was related to in-service exposure to benzene.  The June 2016 VA opinion addressed exposure to herbicide agents but not benzene exposure.  Thus, this should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain Mercy Medical Center hospice records, as contracted through the Roseburg VAMC.  If such records are not available without authorization from the appellant, request that the appellant provide the records or submit an authorization allowing VA to obtain them.

2.  Return the claims file to the clinician who performed the June 2016 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the file, the clinician should address the following:

a) The clinician should describe his/her experience in the area of hepatology.

b) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's cancer was related to in-service exposure to herbicide agents (commonly referred to as Agent Orange).  The examiner is informed that the Veteran served in the Republic of Vietnam and is presumed exposed to herbicide agents.  

c) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's cancer was related to in-service exposure to benzene.  The examiner is informed that the Veteran served in the Republic of Vietnam and is presumed exposed to herbicide agents.  

d) Whether it is at least as likely as not (50 percent chance or greater) that the Veteran's cancer was related to in-service exposure to and contraction of liver fluke.  

The clinician is asked to specifically address the conflicting standards used in these findings: "given that the only mode of acquisition is ingestion of a specific species of raw fish and that the risk of bile duct injury is related to both duration and degree of infestation, my opinion is that there is less than a 50% chance that fluke infection is relevant in this case" and "in assessing the overall likelihood that this Veteran carried this parasite, I am unable to attribute more than 50% risk to this condition."

3.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the appellant and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

